Three orders of the Supreme Court, Orange County, all dated March 16, 1972, each in a separate one of the above-entitled three proceedings, affirmed, with one bill of $10 costs and disbursements jointly to the respective sets of respondents. No opinion. The time within which appellants may reply to the subsequent notices to admit, dated February 7, 1972, is extended until 20 days after entry of the order to be made hereon. Hopkins, Acting P. J., Munder, Shapiro, Gulotta and Benjamin, JJ., concur.